DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1 and 3-20 are pending. Claim 2 is canceled. Claims 12 and 15-20 are withdrawn. Claims 1, 3-11, and 13-14 are examined on the merits.
In the 8/26/2021 claim amendments, because “movement tool” has been changed to “actuator” and “cleaning tool” has been changed to “cleaning roll,” the 35 USC 112(f) interpretation of “movement tool” and “cleaning tool” is withdrawn.
Applicant asserts that “negative pressure generator,” “positive pressure generator,” and “switch” should not be interpreted under 35 USC 112(f) because there is no generic placeholder for each term and because those terms have sufficiently definite meaning (remarks at 9). This is not persuasive, for reasons below.
As a preliminary matter, applicant does not assert that the second prong of the 3-prong analysis (see MPEP § 2181.I.) is not met. Indeed, all three terms are modified by functional language (e.g., “a negative pressure generator configured to generate a negative pressure . . . ,” “a positive pressure generator configured to generate a positive pressure . . . ,” and “a switch configured to switch a device . . . .”). Thus, the second prong is met for all three terms.
For the terms “negative pressure generator” and “positive pressure generator,” the generic placeholder is “generator,” which means “an apparatus or device used for generating something, or in which something is generated.” Oxford English Dictionary, “generator, n.” Thus the first 
For the term “switch,” the generic placeholder is “switch,” which means “something that causes an alteration of direction, and related uses.” Oxford English Dictionary, “switch, n.” Thus the first prong is met. Also, “switch” does not appear to be modified by sufficient structure for performing the claimed function; this means the third prong is met. Although applicant asserts that “switch” has sufficiently definite meaning, applicant does not explain what that meaning is and does not provide any evidence or citation. Indeed, because a variety of structures in the art can be considered a “switch”—such as a lever, a plug, a computer program instruction—the recited term does not limit the scope of the claim to any specific structure for performing the claimed function of switching. Because all three prongs are met, the 35 USC 112(f) interpretation is proper.

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive, for reasons below.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant asserts that the prior art fails to teach limitations of the claims as amended (remarks at 10-11). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that WEI’s opening 185 cannot be construed as a groove because it’s not formed “in” element 182, element 182 is not designed to contact a cleaning roll and does not face a direction perpendicular to a rotation axis of a cleaning roll (remarks at 11).

    PNG
    media_image1.png
    763
    856
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    453
    704
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive. As shown in annotated fig. 8-9 of WEI and as explained in more detail in the art rejection below, the bottom surface of element 182 is considered the recited “flat contact surface,” which is fully capable of contacting a cleaning roll. In the combination of YUASA and WEI, the flat contact surface would face the cleaning roll in a direction perpendicular to the cleaning roll’s rotation axis.
Applicant asserts that opening 185 is not a groove as understood in the art and no analogous flat contact surface exists in WEI for the groove to be formed in (remarks at 11). This is not persuasive. As explained above and in more detail below, WEI teaches a flat contact surface and a groove formed in that flat contact surface. Applicant and the present application do not define “groove” and do not explain how it’s understood in the art. According to Oxford English Dictionary, “groove” can mean a channel or hollow; thus, WEI teaches a groove (see also 7/8/2021 Non-Final Action at para. 28, cavity 188 and its opening 185 correspond to the recited “groove”).
Applicant asserts that any attempt to modify YUASA to include WEI’s slit groove is improper because YUASA’s apparatus and WEI’s apparatus are designed for different surfaces, and the combination would render YUASA unsatisfactory and potentially damage the cleaning tool due to the sharp edges (remarks at 11). This is not persuasive for several reasons. 
First, both YUASA’s apparatus and WEI’s apparatus are structurally similar (e.g., both have a contact surface and a suction area) and perform the same functions of contacting a surface and suctioning debris from that surface; thus, their substitution/combination would yield predictable results and would be considered obvious. See more detail in the art rejection below.
Second, to support the assertion that “curved edges are necessary to prevent damage to brush protrusions on a roll type cleaning tool,” applicant cites the present specification at para. 0007 and 0095, but even those citations do not adequately support a broad assertion that curved edges are necessary to prevent damage. For example, a person having ordinary skill in the art would understand that reducing the cleaning roll’s rotational speed and reducing the friction between the scraper and the cleaning roll (see YUASA at para. 0028, 0031) would help reduce/prevent damage, and a variety of other factors—such as the contact force and the 
Regardless, the art rejection below explains that a rounded opening edge would be considered obvious. Thus, applicant’s arguments regarding the opening edge are not persuasive. 

Claim Interpretation
As explained in the 7/8/2021 Non-Final Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “negative pressure generator” in claim 13;
“positive pressure generator” in claim 13;
“switch” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 “negative pressure generator” is interpreted as requiring the structure(s) of a vacuum pump (para. 0080), a vacuum line (para. 0080), and equivalents thereof;
“positive pressure generator
“switch” is interpreted as requiring the structure(s) of two valves (para. 0113), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the plurality of suction holes are arranged “along a direction parallel to the rotation axis of the cleaning roll” at line 4-5. It’s unclear if this “direction” is the same as or different from the “direction” recited in claim 1 line 8 in the phrase “wherein the groove extends along a direction parallel to a rotation axis of the cleaning roll.” Because the plurality of suction 
Claim 5 recites “wherein the groove has a length shorter than a length of the cleaning roll in a direction of the rotation axis of the cleaning roll” at line 1-3. It’s unclear whose direction is being referred to in this claim. As recited in claim 1, the groove “extends along a direction parallel to a rotation axis of the cleaning roll”; this language is different from “a direction of the rotation axis” used in claim 5. For purposes of examination, it’s interpreted that the groove has a length in the direction parallel to the cleaning roll’s rotation axis, the cleaning roll has a length in the direction of its own rotation axis, and the groove’s length is shorter than the cleaning roll’s length.
Claim 6 recites “wherein the groove has a length longer than a length of the substrate in a direction of the rotation axis of the cleaning roll at line 1-2. It’s unclear how the groove or the substrate can have a length in the direction of the cleaning roll’s rotation axis, to the extent that the claims try to distinguish between two parallel but different directions: a direction of the cleaning roll’s rotation axis (see claim 5 & claim 6) and a direction parallel to the cleaning roll’s rotation axis (see claim 1). For purposes of examination, it’s interpreted that the groove has a length in a first direction parallel to the cleaning roll’s rotation axis, the substrate has a length in a second direction parallel to the cleaning roll’s rotation axis (the two directions need not be the same), and the groove’s length is longer than the substrate’s length.
Claim 9 recites the limitation "the bottom face" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It should be “the bottom surface.”
Claims 7-8 are rejected because they depend on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUASA (Japanese Publication JPH10223583, as provided in IDS and translated by Espacenet), in view of WEI (US PGPUB 20200101580) and TANAKA-075 (US Patent 6158075).
Regarding claim 1, YUASA teaches a cleaning apparatus (scraper 17 and/or scraper 18, fig. 4-5; the scrapers are identical or similar; annotated fig. 4-5 are provided below) for cleaning a cleaning roll that scrub-cleans a substrate (scrapers 17 and 18 are for cleaning cylindrical brushes 14 and 15, which in turn scrub-clean wafer 13, para. 0020, 0023-24).

    PNG
    media_image3.png
    796
    584
    media_image3.png
    Greyscale

YUASA’s cleaning apparatus (scraper 17/18) comprising: 
a cleaning body (body of scraper 17/18) including a contact surface (the face or edge of scraper 17/18 that has discharge holes 27 or suction holes 30, fig. 4-5; the two types of holes are analogous, as they are openings through which fluid travels through) configured to come into contact with a cleaning roll (scrapers 17 and 18 come into contact with cylindrical brushes 14 and 15, para. 0009, 0011, 0028-29) configured to scrub-clean a substrate (the cylindrical brushes are for scrub-cleaning wafer 13, para. 0020, 0023-24);
wherein the contact surface (as explained above) includes a suction area (openings of suction holes 30, fig. 5, para. 0031) configured to remove foreign matter from the cleaning roll (contaminants are vacuum suctioned, para. 0031);

The recited “cleaning roll” is not considered a requisite structure of the claimed apparatus; rather it’s the article worked upon by the claimed apparatus. See MPEP § 2115 ("[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”).
YUASA does not explicitly teach that:
the contact surface is “flat”;
“wherein the flat contact surface includes a groove formed therein and a plurality of suction holes arranged in a bottom surface of the groove” to form the suction area;
“wherein an opening edge between the flat contact surface and the groove is rounded.”
WEI teaches a cleaning apparatus (vacuum assembly 180 having an upper portion 184 and a base portion 182, fig. 2-9; the two portions may be attached together or integrated as one piece, para. 0032) that contacts a surface (e.g., para. 0030, claim 12) and suctions debris from the surface (e.g., para. 0033-35, claim 12), just like the present application. Thus WEI is analogous. 

    PNG
    media_image1.png
    763
    856
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    453
    704
    media_image2.png
    Greyscale

WEI teaches the cleaning apparatus (vacuum assembly 180) comprises a cleaning body (body of vacuum assembly 180, see fig. 2-9) including a flat contact surface (bottom surface of base portion 182, fig. 5, 7-9; see also annotated fig. 9 above). WEI also teaches the flat contact surface includes a groove formed therein (channel-shaped cavity 188 formed on base portion 182’s bottom surface, fig. 7-9, para. 0037-38, 0040; see also annotated fig. 8-9 above) and a plurality of suction holes arranged in a bottom surface of the groove (funnels 183 arranged in the bottom surface of cavity 188, fig. 7-8, para. 0037-38; see also annotated fig. 8 above). WEI further teaches an opening edge between the flat contact surface and the groove (see annotated fig. 9 above). Moreover, because the cleaning apparatus (vacuum assembly 180) can be linear (see fig. 19, para. 0046), the groove can also be linear.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify YUASA to incorporate a flat contact surface, a groove formed in the flat contact surface, and suction holes arranged in a bottom surface of the groove (as taught by WEI), with reasonable expectation of removing debris. All the claimed elements were known in the prior art, and one skilled in the art could have combined the See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the flat contact surface with groove as incorporated and the suction holes as arranged would still perform the same function as before (e.g., removing debris), yielding predictable results.
Alternatively, it would’ve been obvious to a person having ordinary skill in the art to substitute YUASA’s cleaning apparatus (e.g., scraper 17/18) with WEI’s cleaning apparatus (e.g., vacuum assembly 180 with upper portion 184 and base portion 182), with reasonable expectation of removing debris. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, both YUASA’s apparatus and WEI’s apparatus are elongated structures that arrange suction holes linearly, and both are for contacting a surface and performing suction-cleaning on that surface. Thus, their substitution would yield predictable results.
In the resulting combination, because the suction holes extend along the x-axis direction (as explained above), the groove would also extend along the x-axis direction, which is parallel to the cleaning roll’s rotation axis. Likewise, because the contact surface faces the cleaning roll in the z-axis direction (as explained above), the flat contact surface would also face the cleaning roll in the z-axis direction, which is perpendicular to the cleaning roll’s rotation axis. Moreover, there would be an opening edge between the flat contact surface and the groove (see annotated fig. 9 above).
The combination of YUASA and WEI does not explicitly teach the opening edge between the flat contact surface and the groove is “rounded.”
But YUASA already teaches avoiding excessive friction between the scraper and the brush (see para. 0028) and already teaches a rounded edge (see fig. 4-5, para. 0028). Also, it’s well known in the art that an opening edge between a flat surface and a groove can be rounded. For example, TANAKA-075 teaches a cleaning apparatus (brushing section cleaning device 24A, fig. 11) for cleaning a sponge/brush that scrub-cleans a substrate, wherein the cleaning apparatus has a groove (recess 48a, fig. 11) and a flat surface (see fig. 11), and an opening edge between the groove and the flat surface is rounded (see fig. 11).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of YUASA and WEI to incorporate a rounded opening edge between the flat contact surface and the groove, with reasonable expectation of enhancing contact, for several reasons. First, change in shape is considered obvious, MPEP § 2144.04.IV.B. Second, YUASA already teaches avoiding excessive friction between the scraper and the brush (see para. 0028) and already teaches a rounded edge (see fig. 4-5, para. 0028). Given these teachings, a person having ordinary skill in the art would’ve been motivated to make the opening edge rounded. Third, it’s well known in the art that an opening edge between a flat surface and a groove can be rounded; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 3, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 1. YUASA teaches wherein the cleaning roll (cylindrical brushes 14 and 15, as explained above) is configured to scrub-clean the substrate while rotating the substrate (while wafer 13 is rotated, para. 0023-24, fig. 2). As explained above, the recited 
Regarding claim 4, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 3. As explained above, the combination teaches the plurality of suction holes 30 are arranged along the x-axis direction, which is parallel to the rotation axis of the cleaning roll 14/15. Those suction holes are arranged at intervals (see YUASA at fig. 4-5).
Regarding claim 5, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 4.
YUASA teaches that scraper 17/18 can be the same length as the cleaning roll in the rotation axis direction (see para. 0020, 0028). Thus, in the combination, the groove can also have the same length as the cleaning roll in the rotation axis direction.
Although the combination does not explicitly teach wherein the groove has a length shorter than a length of the cleaning roll in a direction of the cleaning roll’s rotation axis, it’s reasonably expected that the cleaning roll can be slightly longer than the groove in the rotation axis direction. For example, YUASA teaches that the cleaning roll, made of PVA, is soft and flexible (para. 0009-10, 0019-20), while the contact surface is made of Teflon or PTFE (YUASA at para. 0028; see also WEI at para. 0032). Thus, it’s reasonably expected that when the contact surface makes contact with the cleaning roll, the cleaning roll would slightly expand such that it’s slightly longer than the contact surface (which includes the groove, as explained above).
Moreover, a groove having a length shorter than a length of the cleaning roll in the direction of the cleaning roll’s rotation axis would still be considered obvious over the combination of YUASA, WEI and TANAKA-075. It is settled by the Court that a prima facie See Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985). In the present application, the difference in length between the cleaning roll and the groove is minimal (see specification at para. 0084) and very close to the difference as taught by the combination of YUASA, WEI and TANAKA-075, such that one skilled in the art would have expected the same properties to exist in the combination of YUASA, WEI and TANAKA-075.
Regarding claim 6, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 4. The combination teaches wherein the groove has a length longer than a length of the substrate in a direction of the cleaning roll’s rotation axis (see YUASA at fig. 2, brush 14/15 is longer than the substrate’s diameter, and as explained above, scraper 17/18 has the same length as the brush and has a length in the x-axis direction).
Regarding claim 8, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 4. As explained above, the combination teaches an opening edge between the flat contact surface and the groove, wherein the opening edge is rounded. The combination further teaches that the opening edge is formed in a circular arc shape in which an inclination gradually increases toward the bottom surface of the groove (see TANAKA-075 at fig. 11). A person having ordinary skill in the art would understand that this shape applies in both a transversal cross-sectional view across the groove and a longitudinal cross-sectional view through the groove.
Regarding claim 9, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 4. As explained above, the combination teaches a groove, which has a bottom surface (see WEI at fig. 7-9) and the suction holes are arranged in the bottom 
The combination does not explicitly teach that the groove’s bottom surface is formed in a circular arc shape. But it’s well known in the art that the groove’s bottom surface can have a circular arc shape (see TANAKA-075 at fig. 11). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of YUASA, WEI and TANAKA-075 to incorporate a bottom surface formed in a circular arc shape (as taught by TANAKA-075), with reasonable expectation of enhancing contact, for several reasons. First, change in shape is considered obvious. MPEP § 2144.04.IV.B. Second, it’s well known in the art that a groove can have a bottom surface formed in a circular arc shape; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a bottom surface with such shape as incorporated would still perform the same function as before (e.g., suctioning debris), yielding predictable results.
Regarding claim 10, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 1. 
The combination teaches an actuator (attachment 193, which may have a motor such as motor 194, see WEI at para. 0041-42, fig. 10-11), which is fully capable of relatively moving the cleaning roll and the cleaning body between a contact position (where the cleaning roll and the cleaning body are in contact with each other) and a separation position (where the cleaning roll and the cleaning body are separated from each other) (see WEI at para. 0041-42, fig. 10-11, 
Although the combination does not explicitly teach a controller configured to control the actuator, it would’ve been obvious to a person having ordinary skill in the art to modify the combination to incorporate a controller configured to control the actuator, with reasonable expectation of controlling the actuator, for several reasons. First, automating a manual activity is considered obvious, MPEP § 2144.04.III, and WEI teaches controlling the actuator (para. 0041). Second, WEI already suggests the existence of a controller. For example, WEI teaches that the motor 194 moves attachment 193 upward or downward by a voltage signal (para. 0041) and positioning vacuum assembly 180 at precise distances from pad 115 (see para. 0042). Third, it’s well known in the semiconductor art to use a controller to control components of an apparatus (see WEI at para. 0017, the movement and control of various components may be performed by robotic features including motors, controllers, and so forth). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A controller, as incorporated, would still perform the same function as before (e.g., exercise automation), yielding predictable results.
Regarding claim 11, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 10. As explained above, the combination teaches a controller configured to control the actuator. The controller is fully capable of controlling the actuator such that the cleaning roll and the cleaning body come into contact with each other at least while the cleaning roll scrub-cleans the substrate. As explained above, the actuator can .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of YUASA, WEI and TANAKA-075 (as applied to claim 4), in view of MITSUHASHI (US Patent 6039635) and as evidenced by WANG (US PGPUB 20110209727).
Regarding claim 7, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus according to claim 4. The combination teaches wherein the cleaning roll includes a plurality of protrusions formed on a peripheral surface thereof (YUASA at para. 0018-19; see also annotated fig. 4 above). As explained above, the recited “cleaning roll” is not considered a requisite structure of the claimed apparatus; rather it’s the article worked upon by the claimed apparatus. See MPEP § 2115.
A person having ordinary skill in the art would understand that, in the combination of YUASA, WEI and TANAKA-075, each protrusion inherently has a width or diameter (see also YUASA at fig. 4-5). One of the widths or diameters is in the y-axis direction, which is orthogonal to the cleaning roll’s rotation axis (see annotated fig. 4-5 below). Likewise, because the plurality of suction holes are arranged in the groove’s bottom surface (as explained above), the groove would also have a width in the y-axis direction, which is orthogonal to the cleaning roll’s rotation axis (see also annotated fig. 4-5 below).

    PNG
    media_image4.png
    796
    584
    media_image4.png
    Greyscale

It’s reasonably expected that the groove has a width smaller than a width of each of the protrusions in a direction orthogonal to the rotation axis direction, for several reasons. First, suction hole 30 appears to be narrower in the y-axis direction than the diameter of each protrusion on brush 14 (see annotated fig. 4-5 above; likewise, discharge holes 27 are also narrower in the y-axis direction than the diameter of each protrusion). Second, WEI teaches that the groove can be very narrow so as to create a hopper shape (fig. 9, para. 0040); thus, in the combination of YUASA, WEI and TANAKA-075, the groove would be narrower than suction hole 30 and narrower than each protrusion.
In the alternative, if the groove having a width smaller than the protrusion’s width is not clearly envisaged within the teachings of the combination of YUASA, WEI and TANAKA-075, it still would’ve been obvious to a person having ordinary skill in the art before the effective See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, a suction hole with a width smaller than the width of each protrusion, as incorporated, would still perform the same function as before (e.g., suctioning debris), yielding predictable results.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of YUASA, WEI, and TANAKA-075 (as applied to claim 1), in view of TANAKA-593 (US PGPUB 20160243593) and BENNER (US Patent 7544113).
Regarding claim 13, the combination of YUASA, WEI, and TANAKA-075 teaches the cleaning apparatus according to claim 1. 
YUASA teaches that scraper 17/18 can have discharge holes 27 for discharging liquid toward roll sponge 14 (fig. 4, para. 0028-30). Thus, YUASA inherently or implicitly teaches a positive pressure generator (e.g., pump). Alternatively, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of YUASA, WEI, and TANAKA-075 to incorporate a positive pressure generator (e.g., pump), with reasonable expectation of cleaning See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The positive pressure generator, as incorporated, would perform the same functions as before (e.g., discharge liquid), yielding predictable results. 
YUASA teaches that, in place of discharge holes 27, suction holes 30 can be provided for suctioning contaminants from roll sponge 14 (fig. 5, para. 0031). Thus, YUASA inherently or implicitly teaches a negative pressure generator (e.g., vacuum pump). Alternatively, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of YUASA, WEI, and TANAKA-075 to incorporate a negative pressure generator (e.g., vacuum pump), with reasonable expectation of cleaning the cleaning roll. It’s well known in the art to use a vacuum pump to generate suction through suction holes; one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The negative pressure generator, as incorporated, would perform the same functions as before (e.g., generate suction), yielding predictable results. 
The combination of YUASA, WEI, and TANAKA-075 does not explicitly teach:
both a negative pressure generator and a positive pressure generator are included;
“a pressure gauge configured to measure the negative pressure”; and 
“a switch configured to switch a device connected to the cleaning body between the negative pressure generator and the positive pressure generator based on a measurement result of the pressure gauge.”
TANAKA-593 teaches that a cleaning apparatus can perform both suctioning and discharging liquid (see fig. 8); this suggests that both a negative pressure generator and a positive pressure generator are included. TANAKA-593 also teaches a switch (suction valve 75 and liquid supply valve 103, fig. 8, para. 0098-99), which switches between suctioning and liquid discharging (para. 0098-99). The switch (suction valve 75 and liquid supply valve 103) is controlled by a controller (para. 0099).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of YUASA, WEI, and TANAKA-075 to include both a negative pressure generator and a positive pressure generator and incorporate a switch for switching between suctioning and liquid discharging (as taught by TANAKA-593), with reasonable expectation of cleaning the cleaning roll. It’s well known in the art to employ both suctioning means and liquid-discharging means and employ a switch for switching between suctioning and liquid-discharging (see TANAKA-593); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. By including both a negative pressure generator and a positive pressure generator and incorporating a switch for switching between suctioning and liquid discharging, those structures would still perform the same functions as before (e.g., suctioning, discharging liquid, and switching between the two modes), thus yielding predictable results.
Moreover, it’s well known in the art to use a pressure gauge to measure the level of vacuum so that the controller can adjust the level of vacuum to a desired level (see BENNER at col. 8 line 49-67). Before the effective filing date of the claimed invention, it would’ve been See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. A pressure gauge as incorporated would perform the same function as before (e.g., measure pressure or vacuum), yielding predictable results.
In the resulting combination of YUASA, WEI, TANAKA-075, TANAKA-593 and BENNER, the same holes for suctioning can be used for discharging liquid. Thus, the negative pressure generator (e.g., vacuum pump) would be fully capable of generating a negative pressure in the suction area (which comprises the openings of the suction holes), and the positive pressure generator (e.g., pump) would be fully capable of generating a positive pressure in the suction area (as the same holes are used for discharging liquid). The pressure gauge would be fully capable of measuring the negative pressure and the switch (e.g., suction valve and liquid supply valve) would be fully capable of switching a device connected to the cleaning body between the negative pressure generator and the positive pressure generator based on a measurement result of the pressure gauge.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of YUASA, WEI, and TANAKA-075 (as applied to claim 1), in view of TANAKA-593 (US PGPUB 20160243593).
Regarding claim 14, TANAKA-593 teaches a substrate processing apparatus (see fig. 1) comprising: a polisher (polishing unit 3A, fig. 1, para. 0067) including a polishing pad (polishing pad 10, fig. 1, para. 0067) configured to polish a substrate (polish the wafer, para. 0067); and a cleaning apparatus (cleaning plate 48, fig. 10-14).
TANAKA-593 does not explicitly teach that the cleaning apparatus is the cleaning apparatus of claim 1. As explained above, the combination of YUASA, WEI and TANAKA-075 teaches the cleaning apparatus of claim 1. Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute the cleaning apparatus as taught by TANAKA-593 with the cleaning apparatus as taught by the combination of YUASA, WEI and TANAKA-075, with reasonable expectation of cleaning the cleaning roll. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, B. The cleaning apparatus as taught by TANAKA-593 and the cleaning apparatus as taught by the combination of YUASA, WEI and TANAKA-075 both serve the function of cleaning a cleaning roll (e.g., roll sponge); thus, their substitution would yield predictable results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714